Citation Nr: 0003261	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left leg disorder.  

2. Entitlement to service connection for ulnar nerve 
compression, claimed as secondary to a service-connected 
left shoulder injury.

3. Entitlement to an increased rating for residuals of a 
dislocation of the left shoulder, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1980. 

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).


FINDINGS OF FACT

1.  The veteran has not presented evidence establishing a 
medical nexus between any post service left leg disorder and 
any incident of service.  

2.  The preponderance of the medical evidence currently of 
record does not support an etiological relationship between 
the service connected left shoulder disorder and a left ulnar 
nerve disorder.  

3.  The veteran can raise his left arm to at least shoulder 
level, and there is no significant swelling, deformity, 
atrophy or muscle wasting of the left shoulder.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to service connection for a left leg disorder.  
38 U.S.C.A. § 5107(a) (West 1991)

2.  Left ulnar nerve compression is not proximately due to or 
the result of a left shoulder disorder of service origin.  
38 C.F.R. § 3.310 (1998).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of a dislocation of the left shoulder with 
arthritic changes are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5200 et seq. 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left leg 
disability on a direct basis; service connection for ulnar 
nerve compression, claimed as secondary to his service-
connected left shoulder disability; and an increased 
disability rating for the service-connected left shoulder 
disability.

In the interest of clarity, the Board will initially review 
the factual background underlying this case.  The three 
issues currently on appeal will then be separately analyzed.

Factual Background

A review of the service medical records indicates that the 
veteran sustained an injury to his left upper ankle in 
October 1972.  The diagnosis was chronic abrasion of the 
ankle.  In December 1973, he jammed his left foot.  X-ray 
films were negative. The assessment was contusion of the left 
foot.  

The veteran fell on his left shoulder in May 1980 playing 
basketball.  X-ray films showed a Grade III left 
acromioclavicular (AC) separation.  There was left AC joint 
tenderness.  Motor and sensory examination of the hand was 
within normal limits.  He was to be put in a splint for six 
weeks.  Follow-up treatment was required, and when the 
veteran was seen in July 1980, shortly before he left the 
service, slight swelling of the AC joint was still present.   

A VA examination of the veteran was completed in November 
1980.  He stated at that time that he fell in April or May 
1980, landing on his left shoulder and resulting in a 
shoulder separation.  On examination, he retained full range 
of motion.  There was good power and no clinical evidence of 
left shoulder instability.  There was mild offset at the left 
AC joint.  X-ray films showed mild left AC separation, but 
weighted arm films showed no instability.  The assessment was 
mild AC separation, left.  The examiner noted that while 
there was no instability, the joint had been damaged and 
further arthritic change was likely.  The veteran did not 
complain of left lower extremity problems, and none were 
identified by VA examiners. 

The veteran underwent operative procedures at the Seton 
Medical Center in July 1988.  The postoperative diagnosis was 
impingement syndrome, left shoulder, with arthritis of the AC 
joint, left.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In an April 1989 note, AC joint 
tenderness was present.  Range of motion was well past 100 
degrees.  The impression was status post acriomoplasty and 
distal AC joint resection; and ulnar palsy. 

The veteran and his wife presented testimony at a formal 
hearing in September 1989.  The veteran reported that he was 
receiving treatment on a regular basis.  (Transcript, 
hereinafter T-2).  He stated that there was pain from the 
upper part of the AC separation all the way down to the 
fingers of his left hand, and that the pain was constant.  
(T-3).  Swelling and numbness was also reported.  (T-4).  The 
veteran's wife indicated that the arm got paralyzed at times.  
(T-8).  

The veteran was hospitalized in a VA facility in November 
1989, at which time he underwent a repeat acromioplasty with 
distal clavicle resection, left shoulder.  On follow-up 
treatment in February 1990, he retained full range of motion.  

In a July 1994 note, W.B.P., M.D. reported on his treatment 
of the veteran.  Multiple surgeries of the left AC joint were 
reported.  The veteran had some improvement, but again 
injured his shoulder shortly before the July treatment.  
After reviewing the findings on examination, the impression 
was history of chronic left AC joint problems with 
exacerbation.  

The veteran underwent an operative arthroscopy with 
subacromial decompression and reexcision of the distal 
clavicle at the Seton Medical Center in October 1994.  

In a November 1995 letter, D.H., M.D reported on his 
treatment of the veteran.  A review of the records available 
indicated that the veteran evidently had an injury while on 
active duty, but no surgery was done at that time.  He did 
fairly well until 1988, when he had another injury on his 
shoulder.  He underwent multiple procedures on his shoulder.  
The veteran sustained another injury in 1994.  After 
reviewing the findings on examination, Dr. D.H.'s impression 
was that the veteran had residuals after a Mumford procedure 
and partial acromionectomies.  He concluded that the veteran 
could lift 5 to 10 pounds occasionally and frequently and 
possibly up to 50 pounds with his right hand, but was unable 
to do such lifting with his left arm.  

The veteran was hospitalized in a VA facility in December 
1995 for conditions not herein pertinent.  No symptomatology 
consistent with a left arm or left leg disorder was elicited.  

Of record is a report of treatment by P.J.L., M.D., dated in 
January 1996.  At that time, the veteran stated that he was 
lifting a spindle in June 1994 when his left shoulder popped, 
causing a great deal of pain.  He underwent surgery in 
October 1994, but returned in February 1995 when he had 
persistent pain in the left shoulder.  At that time, a 
magnetic resonance imaging (MRI) of the cervical spine was 
normal.  There was some ongoing local tenderness on the right 
over the acromioclavicular (AC) joint.  X-rays showed 1/4 to 
1/5 inch of resection of the distal end of the clavicle.  
There was some grinding and crepitation over the 
pseudoarthrosis, which he could not have had if the joint was 
resected.  At the time of treatment, he complained of 
tingling in the fourth and fifth fingers, the left shoulder, 
and ulnar forearm.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In a July 1995 treatment note, the 
assessment included chronic shoulder and elbow pain.  When he 
was seen in October 1995, his main problem was continued left 
shoulder and left arm pain.  Left shoulder elevation was 
possible to 150 degrees, with slight decrease of left 
internal rotation.  The diagnosis was left shoulder rotator 
cuff tendonitis, status post four surgeries.  

In a March 1996 letter Dr. D.H. noted that the veteran re-
injured his left shoulder, which had been previously operated 
upon.  Dr. D.H. opined that the veteran had either regrown 
the bone, or had an ulnar compression at the elbow 
clinically, which could be related to the scalene spasm from 
the shoulder problem.  He concluded that a repeat open 
resection would be a means to help the veteran's problem.  

In an April 1996 note, B.L.S., M.D., stated that he agreed 
with Dr. D.H. with regard to the need for surgery.  The 
veteran underwent a repeat Mumford procedure with resection, 
distal clavicle to the level of the coracoid; partial 
acromionectomy, undersurface of the AC joint; and ulnar nerve 
transposition, left elbow, linear closure.  In an additional 
letter, dated in April 1996, Dr. B.L.S. indicated that the 
veteran had a persistently painful left shoulder status post 
acromioplasty.  He also had symptoms of ulnar nerve 
irritation at the elbow.  Dr. B.L.S. agreed that an 
additional distal clavicle resection should be undertaken, 
along with transposition of the ulnar nerve at the elbow. 

In April 1996, the veteran was furnished with a VA joints 
examination.  He stated that he had been working as a heavy 
equipment manager.  He reported the injury in service, which 
never got better.  There had been multiple workups and 
investigations, and had he been seeing a psychiatrist for 
several years.  Even his specialist consultant for his ulnar 
nerve problems had been suggesting that he had a great deal 
of depression and psychosomatic overlay.  On examination, the 
veteran complained of pain in the shoulder.  He was able to 
extend the arm laterally to 155 degrees, and extend the arm 
on forward flexion to 160 degrees.  External rotation was to 
80 degrees, with internal rotation to 90 degrees.  There was 
no crepitus.  No swelling or deformity was present, but there 
was a considerable amount of tenderness to touch in the 
supraspinatus muscle and in the trapezius muscle.  There 
seemed to be some trapezius muscle spasm.  Elbow and wrist 
movements were good.  The diagnoses were chronic 
acromioclavicular disease, following recurrent injury; some 
muscle spasm, particularly in the supraspinatus area and in 
the upper trapezius on the left side with tenderness to 
touch.  

The veteran was afforded a VA peripheral nerves examination 
in April 1996.  The examining physician noted that one of the 
veteran's treating physicians thought that the veteran might 
have a first ulnar nerve irritation associated with his 
shoulder.  The VA examiner examined the veteran carefully for 
tactile discrimination for coordination, joint range of 
movement, and vibration, and could not detect any 
abnormality.  The VA examiner found that no neurological 
abnormality could be discovered in the upper extremity, 
particularly in the left arm.  An EMG was reportedly normal.  
The VA examiner could detect no relationship between the 
veteran's shoulder injuries and the alleged ulnar neuropathy.  
In the opinion of the VA examiner, the veteran's recent 
problems dated from an 1994 injury when he injured his left 
shoulder.  The diagnoses included ulnar neuropathy and 
neuritis, not found on examination; and surgery of the AC 
joint with good results for many years until recent injury in 
1994.  

In May 1996, the veteran underwent a repeat Mumford procedure 
with resection, distal clavicle to level of the coracoid; 
partial acromionectomy, under the surface of the AC joint, 
and ulnar nerve transposition, left elbow, with linear 
closure.  The veteran was noted to have ulnar nerve 
compression at the elbow as well as probably a dynamic 
multiple crush secondary to the AC joint problem.  The post 
operative diagnosis was failed Mumford procedure with 
regrowth of bone and impingement syndrome, left shoulder; and 
ulnar nerve compression, left elbow.  In a follow-up note in 
June 1996, the veteran basically had almost full passive 
range of motion, and was to work on left shoulder 
strengthening.  

The veteran and his wife presented testimony at a formal 
hearing in April 1997.  His representative stated that there 
was an ulnar nerve distribution resultant from the left 
shoulder disorder, not a separate left elbow injury.  (T-
2,3).  He testified that he had pain and numbness all the way 
down the left arm, and that multiple surgeries had not 
alleviated the disorder.  (T-3).  He indicated that he could 
lift a little bit with the left arm, but then he got "butter 
fingers." (T-5).  He testified that he injured his left leg 
in 1975 or 1976, and his wife reported that the leg injury 
continued to give the veteran pain.  (T-7, 8).  He stated 
that the VA examined the left leg in 1980.  (T-12).  

In a July 1997 treatment note, it was stated that there had 
been minimal improvement in the shoulder after the surgical 
procedures, and there was no relief from pain from 
medication.  There was still some numbness in the ulnar 
distribution of the veteran's left arm.  Elevation of the 
left shoulder was to 90 degrees, with forward flexion to 160 
degrees.  According to the treating physician, there were no 
good options, and no further surgery was warranted at the 
time of treatment.  

The veteran underwent a series of VA compensation 
examinations in October 1997.  He stated that he was right 
handed.  On examination of the joints, he gave a history of 
injuries in service.  He stated that there was weakness and 
difficulty with motion in the left shoulder and the left leg.  
There was no specific atrophy, particularly in the upper 
extremities.  He could raise both arms forward 180 degrees, 
but abducting the arms at either side was accomplished to 90 
degrees.  There was no swelling or deformity.  Examination of 
the lower extremities showed the right knee to be 38.5 
centimeters at the center of the patella, and the left knee 
was 39 centimeters at that location.  There was no effusion 
of the knee joint.  While there was movement and pain when 
the left knee was palpated, it was neither red hot nor 
swollen.  Internal and external ligaments were intact.  The 
left knee extended to 0 degrees and flexed to 115 degrees.  
Normal range of motion is present when the knee extended to 0 
degrees and flexed to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (1998).  There was an 8.5 centimeter scar of the left 
elbow.  There was normal pronation and supination.  The 
diagnoses included injury to the left clavicle, postoperative 
resection, distal end of the clavicle; second surgical 
procedure of the left clavicle to clean off the bone, as 
stated by the veteran; arthroscopic evaluation of the left 
clavicle; and left ulnar nerve entrapment, with residual 
numbness, tingling and loss of sensation in the left arm and 
hand.  

The veteran gave a history of the in-service injury.  He 
stated he had little use of his left arm and hand, in that he 
could not raise the arm, or lift or carry anything with the 
arm.  While dressing and undressing, he was careful not to 
use the left arm.  On examination, there was no specific 
paralysis of the muscles of the arm or hand, and there was no 
significant muscle wasting or atrophy seen.  The palms of 
both hands were involved in active use.  

The veteran also underwent a neurology consultation for VA 
purposes in October 1997.  A detailed history was taken, to 
include the injury in service, acromioplasty in July 1988, 
and repeated acromioplasty in November 1989.  Surgical 
procedures in October 1994 and May 1996 were also reported.  
He also stated that he had a left femoral fracture in 1976, 
and that his leg occasionally gave way.  On examination, 
motor strength was 5/5 in the arms and the legs.  Muscle tone 
and muscle mass were normal.  Pinprick was slightly impaired 
over the left little, ring, and middle fingers, not 
necessarily in the distribution of the ulnar nerve.  Gait and 
station were normal, and the veteran could walk on his heels 
and toes.  Adduction, extension and internal rotation of the 
left shoulder were slightly limited.  He had tenderness over 
the superior, anterior and posterior aspects of the left 
should with a scar over the superior and anterior aspects.  
The assessment included status post left ulnar nerve 
transposition with residual ulnar parathesias without any 
weakness; status post left shoulder impingement syndrome 
requiring multiple surgeries, with residual severe impairment 
in range of motion of the left shoulder, as well as pain with 
limitation of function of the left arm; and chronic pain 
syndrome.  

In view of conflicting medical evidence as to the etiology of 
the claimed ulnar nerve compression, the Board concluded that 
an outside expert opinion was required.  See 38 C.F.R. 
§ 20.901(a) (1999).  In October 1999, a VA orthopedic 
specialist reviewed the veteran's claims folder.  His opinion 
included the following conclusions:

The first question was "did the veteran 
have an ulnar nerve disability, based on 
objective findings prior to surgery in 
May 1996".  No, there is no objective 
evidence that (the veteran) had ulnar 
nerve disability prior to surgery in May 
1996.  He did complain of some numbness 
and tingling in the fourth and fifth 
fingers sometime in October 1994 and had 
a normal EMG and nerve conduction study 
in November 1995.

The second question relates to whether or 
not the service-connected disability, 
which is his AC separation of the left 
shoulder, resulted in his ulnar nerve 
compression at the elbow that has never 
been objectively demonstrated.  No.

The third question asks whether or not 
there were any current manifestations of 
an ulnar nerve disability. Again, based 
upon the review of the charts and 
multiple evaluations, there is no 
objective clinical nor electrical 
evidence of ulnar nerve impairment. 

The expert further concluded that "fourteen years after his 
[left shoulder] injury he developed symptoms that might be 
related to ulnar nerve compression at the elbow on the left 
side totally unrelated to his left shoulder injury and 
ultimately underwent a surgical procedure for those symptoms 
although he never demonstrated objective evidence of ulnar 
nerve compression." 

The veteran's representative was subsequently afforded 
opportunity to provide additional evidence and argument on 
this matter.  No response was received.

Analysis

Entitlement to service connection for a left leg disorder

Relevant law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R § 3.303(b) (1999).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The threshold question that must be resolved is whether the 
veteran's claim of entitlement to service connection is well 
grounded; that is, whether it is plausible, meritorious on 
its own, or otherwise capable of substantiation.  See Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing 38 U.S.C.A. 
§ 5107(a) and Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well-grounded, the appeal fails 
and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996); see also Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra [citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)].  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Discussion

A review of the evidence currently of record indicates that 
the veteran had limitation of flexion when he was examined 
for compensation purposes in October 1997.  Such limitation 
of motion, the Board finds, is consistent with a current 
disability of the left leg, and, accordingly, that threshold 
requirement for a well grounded claim is met.  

The service medical records do not demonstrate the presence 
of any trauma to the left leg itself.  The veteran testified 
that he injured his left leg while playing football in 1975 
or 1976.  The veteran is not a medical professional, and 
hence is not competent to comment on medical questions such 
as the etiology of a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, he remains competent to 
state that an accident took place.  Therefore, the Board will 
accept for the limited purpose of establishing whether a well 
grounded claim exists the veteran's testimony that he was 
involved in an accident in service, sustaining trauma to the 
left leg.  See King v. Brown, 5 Vet. App. 19, 21 (1993) [in 
determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion].

However, for the claim to be well grounded, the veteran must 
further provide medical evidence establishing a nexus between 
the current disability and the incidents of service.  It is 
on this basis that the veteran's claim fails.  On the 
examination that showed limitation of motion, no connection 
was made to any reported trauma in service.  None of the 
other medical reports make any such conclusion.  Thus, the 
Board is left only with the veteran's contentions to the 
effect that he currently has a left leg disorder which began 
during service.  As noted, the veteran is not a medical 
professional, and hence his lay opinion, unsupported by 
medical evidence, cannot render a claim well grounded.  See 
Grottveit and Espiritu, supra.   

In short, as required medical nexus evidence has not been 
presented, a well-grounded claim has not been submitted.  The 
claim of entitlement to service connection for a left leg 
disability is accordingly denied.  

Additional comment

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's duty to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 


Service connection for a left ulnar disorder, claimed as 
secondary to the service connected left shoulder disorder

Relevant law and regulations

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1998).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc)

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  See Velez v. 
West, 11 Vet. App. 148, 158 (1998); Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995)).

Initial matters: well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  There 
is, arguably, a current left ulnar nerve disability; there is 
definitely a service-connected left shoulder disability, and 
there is medical nexus evidence in the form of Dr. D.H.'s 
1996 opinion that the shoulder disability caused the ulnar 
nerve disability.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  See 38 U.S.C.A. 
§ 5107(a).  There is ample medical evidence of record 
concerning the nature and etiology of the veteran's left 
elbow problem, although the evidence, as will be discussed 
below, is not uniformly in agreement.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein. 

Discussion

A determination as to the etiology of a disorder is medical 
in nature, and therefore outside the expertise of both the 
Board and the veteran.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu, supra.  Thus, in making a determination 
on this question, the Board must look to medical evidence.  

In support of the veteran's contention that service 
connection on a secondary basis is appropriate, the Board 
considers Dr. D.H.'s March 1996 letter, in which he stated 
the veteran had an ulnar compression at the elbow, which can 
be related to the scalene spasm from the shoulder problem.  
This is contrasted with the findings on VA peripheral nerve 
examination in April 1996.  At that time, the VA examiner 
concluded that he could detect no relationship between the 
veteran's shoulder injuries and any ulnar neuropathy.  
Rather, according to the VA examiner, the veteran's  claimed 
ulnar neuropathy dated from the 1994 injury of the veteran's 
left shoulder.  As this is a post service injury, it cannot 
serve as the basis for secondary service connection.  

In order to resolve this conflict, the Board sought the 
opinion of another physician.  This October 1999 medical 
opinion, from J.F., M.D. of the Orthopedics Section of a VA 
medical center, has been reported and quoted in some detail 
above.  Dr. F.'s bottom line is that the service-connected 
left shoulder injury and the possible left ulnar nerve 
compression fourteen years later were "totally unrelated".  

The Board notes that both the April 1996 VA examiner and Dr. 
J.F. both observed that there was no objective evidence of 
left ulnar neuropathy, notwithstanding the April 1994 
surgical procedure recommended by both Dr. D.H. and Dr. 
B.L.S.  This conclusion  appears to be consistent with the 
entire medical evidence of record, which contains no firm 
diagnosis of left ulnar nerve compression.  Dr. D.H., in 
March 1996, merely suggested ulnar nerve entrapment, and he 
further suggested that the service-connected left shoulder 
disability was implicated.

Dr. J.F. and the VA examiner specifically concluded that the 
claimed ulnar neuropathy was not the result of the service 
connected shoulder disorder.  By contrast, Dr. D.H.'s opinion 
stated that there could be a relationship between the left 
shoulder disorder and the ulnar neuropathy, but he did not 
specifically conclude that such a relationship was present in 
the veteran's case.  Dr. D.H.'s opinion, which is somewhat 
speculative in nature, cannot be afforded the same weight as 
the definitive conclusions reached both on VA compensation 
examination and by the orthopedic expert.  Winsett v. West, 
11 Vet. App 455 (1998)  

The Board has explored the possibility of granting secondary 
service connection under Allen, supra, but there is no 
evidence of record to the effect that the non service-
connected left ulnar disability was aggravated by the 
service-connected left shoulder disability.

In short, the Board places greater weight on the two VA 
medical opinions, in April 1994 and in October 1999, than it 
does on Dr. D.H.'s much more speculative opinion in March 
1996.  The Board believes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
secondary service connection.  Accordingly, the veteran's 
claim is denied.  

Entitlement to an increased rating for a left shoulder 
disorder

The veteran is right handed; his left arm is his minor arm.  
The veteran's service-connected left shoulder disability is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

Relevant law and regulations

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(a).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for malunion 
of the humerus of the minor upper extremity with moderate or 
marked deformity.  A 20 percent evaluation is also warranted 
where there are infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level.  A 20 
percent evaluation is warranted for recurrent dislocation of 
the minor arm at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.

Under Diagnostic Code 5202, with respect to the minor 
extremity, a 40 percent rating is warranted for fibrous union 
of the humerus; 50 percent for nonunion of the humerus (false 
flail joint) and 70 percent for loss of head the humerus 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Diagnostic Code 5203 pertains to impairment of the clavicle 
and scapula.  A 20 percent rating is warranted where there is 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement. These ratings apply 
to either the major or minor upper extremity. 38 C.F.R. § 
4.71a, Diagnostic Code 5203.

A 20 percent rating is warranted when motion of the minor arm 
is limited midway between the side and shoulder level.  For a 
30 percent rating to be warranted, the motion must be limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1999).  

Analysis

Initial matters

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 631-2. The veteran has stated, in essence, that the 
symptoms of his service-connected left shoulder disability 
have increased.  The Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. § 5107. The 
Board finds that the statutory duty of the VA to assist the 
veteran in the development of his claim has been fulfilled.  
In particular, the reports of a series of VA examinations in 
October 1997 have been associated with the veteran's claims 
folder.  The veteran has pointed to no additional evidence 
not of record which would have a bearing on this issue, and 
the Board is aware of none.



Discussion

As noted above, the veteran is rated as 20 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202, based on 
evidence of recurrent dislocations of the shoulder..  In 
order for higher ratings to be awarded, the evidence must 
demonstrate fibrous union of the humerus, nonunion of the 
humerus, or loss of the head of the humerus.  None of this 
pathology has been reported in the medical evidence of 
record.

The Board has given consideration to evaluating the veteran's 
service-connected left shoulder disability under a different 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The maximum rating for impairment of the clavicle and scapula 
is 20 percent, so assignment of a disability rating under 
that Diagnostic Code would provide no advantage to the 
veteran..  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1999).  

The Board has explored the possibility of rating the veteran 
under Diagnostic Code 5201 for limitation of motion of the 
arm.  Ranges of motion of the shoulder and arm are 
demonstrated in 38 C.F.R. § 4.71, Plate I.

On treatment in February 1990, the veteran retained full 
range of motion of the left shoulder.  A July 1995 treatment 
note indicated that the veteran retained 150 degrees of left 
shoulder elevation.  In an April 1996 compensation 
examination, the veteran was able to extend his arm laterally 
to 155 degrees, and extend the arm on forward flexion to 160 
degrees.  On the most recent compensation examination, in 
October 1997, the veteran could raise both arms to 180 
degrees.  

Given this normal range of motion, see 38 C.F.R. § 4.71, the 
Board finds no basis for an increased rating under the 
provisions of Diagnostic Code 5201.  

The Board observes that the veteran's left shoulder 
disability has been denominated by the RO as residuals, 
dislocation, left shoulder with arthritic changes.  The 
mention of arthritis is based on certain medical records, 
none later than 1988, reported above which were suggestive of 
arthritis.  The Board can identify no X-ray evidence of left 
shoulder arthritis and no recent mention of left shoulder 
arthritis.  See 38 C.F.R. §§ 5003, 5010.  Even if arthritis 
was present, it would be rated based on the limitation of 
motion of the joint affected, and as indicated above the 
range of motion of the veteran's left shoulder has recently 
been clinically determined to be normal.

Finally, the Board observes that the medical evidence clearly 
indicates that the veteran's shoulder is not ankylosed.  
Accordingly, Diagnostic Code 5200 is not for application in 
this case.

Accordingly, the Board concludes that the veteran is properly 
rated under Diagnostic Code 5202 for residuals of dislocation 
of his left shoulder.  The Board further concludes that an 
increased rating on a schedular basis is not warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  However, 38 C.F.R. §§ 4.40 and 4.45 
do not apply to disabilities which are not predicated on loss 
of range motion  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). Such is the case here.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (1999).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   


ORDER

A well grounded claim not having been presented, service 
connection for a left leg disorder is denied.  

Service connection for ulnar nerve compression, claimed as 
secondary to left shoulder injury, is denied.  

An increased disability rating for residuals of dislocation 
of the left shoulder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

